Citation Nr: 0533527	
Decision Date: 12/12/05    Archive Date: 12/30/05

DOCKET NO.  99-15 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric condition.

2.  Entitlement to an increased disability evaluation for 
postoperative left wrist (minor) fracture with limitation of 
motion, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.A. Herman, Counsel




INTRODUCTION

The veteran had active military service from March 1972 to 
March 1974.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 1998 rating action of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Los Angeles, 
California, that denied an increased evaluation for 
postoperative left wrist (minor) fracture with limitation of 
motion, evaluated as 10 percent disabling, and that declined 
to reopen the claim for service connection for anxiety 
neurosis and major depression.  

In June 2004, the Board determined that new and material 
evidence had been presented to reopen the claim for service 
connection for an acquired psychiatric disorder.  The Board 
then remanded the matter to the RO via the Appeals Management 
Center (AMC) for the purpose of obtaining additional 
evidence.  The matter was returned to the Board in August 
2005 for final appellate consideration.

In its June 2004 decision, the Board observed that the 
veteran had raised claims for an increased rating for carpal 
tunnel syndrome of the left wrist and service connection for 
hepatitis C, discoid lupus, osteoarthritis, and inactive 
tuberculosis, but that the RO had yet to consider those 
issues.  The issues were referred to the RO.  A review of the 
record fails to show that any action has been taken.  As 
such, the Board once again refers the issues of entitlement 
to an increased rating for carpal tunnel syndrome of the left 
wrist and service connection for hepatitis C, discoid lupus, 
osteoarthritis, and inactive tuberculosis to the RO for 
appropriate action.


FINDINGS OF FACT

1.  A chronic acquired psychiatric disability, to include 
anxiety neurosis, did not manifest in service and psychosis 
was not exhibited within one year of service discharge; there 
is no competent evidence establishing a nexus between the 
veteran's in-service complaints of insomnia and stuttering 
and any current psychiatric disability.

2.  The veteran's left wrist disability has not resulted in 
impairment of the radius or ulna and there is no evidence of 
ankylosis of the wrist.  


CONCLUSIONS OF LAW

1.  An acquired psychiatric disability was not incurred in or 
aggravated by service, and a psychosis may not be presumed to 
have been incurred therein. 38 U.S.C.A. §§ 1110, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309(a) (2005).

2.  The criteria for an increased rating for postoperative 
left wrist (minor) fracture with limitation of motion have 
not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 
4.71a, Diagnostic Codes 5210 - 5215 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

By letters dated in September 2001, July 2002, and June 2004, 
the RO advised the veteran of the essential elements of the 
VCAA.  The veteran was advised that VA would make reasonable 
efforts to help him get the evidence necessary to 
substantiate his claim for service connection and an 
increased evaluation, but that he must provide enough 
information so that VA could request any relevant records.  
The veteran was informed of the evidence that VA had 
requested.  The veteran was also asked to identify any 
additional information or evidence that he wanted VA to try 
and obtain.  He was advised of the type(s) of evidence needed 
to substantiate his claim for service connection and a higher 
disability rating.  The June 2004 letter specifically 
informed the veteran to provide "any additional evidence or 
information" that he possessed that pertained to his claims.  
The September 2001, July 2002, and June 2004 letters 
therefore provided the notice of all four elements that were 
discussed above.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005). 

The June 1998 rating decision, March 1999 Statement of the 
Case (SOC), and Supplemental Statements of the Case (SSOCs) 
dated in August 1999, July 2001, September 2002, March 2003, 
and June 2005 collectively notified the veteran of the 
relevant laws and regulations and essentially advised him of 
the evidence necessary to substantiate his claim for service 
connection and an increased rating.  The September 2002 SSOC 
specifically set forth the regulations pertaining to VA's 
duty to assist, thus notifying the veteran of his and VA's 
respective obligations to obtain different types of evidence.  
These documents also advised the veteran of the evidence of 
record, adjudicative actions taken, and of the reasons and 
bases for denial. 

The veteran's service medical records are on file.  
Outpatient and inpatient treatment records have been obtained 
from the Long Beach VA Medical Center (VAMC), Loma Linda 
VAMC, West Los Angeles VAMC, and the San Diego VAMC.  
Employment records from the Boeing Company are on file as 
well.  A decision from the Social Security Administration's 
(SSA) Office Hearings and Appeals (OHA) and the evidence the 
OHA considered in rendering that decision have been obtained.  
In a letter dated in June 2004, the AMC asked the veteran to 
complete a release so that it could obtain copies of the 
veteran's medical records from the United States Postal 
Service, Health Net Insurance, and Fremont Compensation 
Insurance Group.  The veteran did not respond.  The veteran 
has not identified any additional outstanding medical records 
that would be pertinent to the claim on appeal.  The veteran 
was afforded VA examinations in March 1998 and June 2000.  
The veteran was also scheduled to appear for examinations in 
January 2003, March 2005, and April 2005, but he failed to 
report for those examinations.  With respect to his claimed 
for service connection, the consequence of the veteran's 
failure without good cause to report for the VA examination 
is that his disability must be rated on the basis of the 
other relevant evidence on file.  38 C.F.R. § 3.655(b) 
(2005).  Indeed, the Board notes that the veteran was advised 
in a February 2005 letter of the importance of appearing for 
his examinations.  A March 2005 VA Form 119 (Report of 
Contact) shows that the veteran was called and reminded of 
his scheduled appointment.  The Board therefore finds that VA 
has satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. §§ 
3.159(b), 20.1102 (2005); Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  The veteran has not claimed that VA has failed to 
comply with the notice requirements of the VCAA.

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  To the extent that the 
September 2001 notice was not given prior to the initial 
adjudication of the claims, the Board finds that any defect 
with respect to the timing of the VCAA notice requirement was 
harmless error.  See Mayfield, supra.  Although the notice 
provided to the veteran in 2001 was not given prior to the 
first adjudication of the claim, the content of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b), and, after the notice was provided, 
the case was readjudicated and an additional SSOC was 
provided to the veteran in September 2002.  

Analysis

Under 38 U.S.C. § 7104, it indicates that Board decisions 
must be based on the entire record, with consideration of all 
the evidence.  In Timberlake v. Gober, 14 Vet. App. 122 
(2000), the Court held, in pertinent part, that the law 
requires only the Board address its reasons for rejecting 
evidence favorable to the claimant.  The Federal Circuit has 
also held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Service Connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and a 
psychosis becomes manifest to a degree of 10 percent within 
one year from date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. § 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§  3.307, 3.309.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2005).

Service medical records are absent any complaints, treatment, 
or diagnosis of an acquired psychiatric disorder, to include 
anxiety neurosis and depression.  The Board notes that the 
veteran provided a history of stuttering at his service 
discharge examination, but that he was asymptomatic at time 
of the examination.  He also complained of insomnia.  The 
examiner indicated that etiology of the veteran's insomnia 
complaints was undetermined, and that it had not been treated 
in service.  Nevertheless, on examination, the veteran's 
psychiatric condition was found to be normal.  

Available service personnel records show that the veteran 
experienced some discipline and attitude problems.  A report 
from Headquarters 62nd Air Base Group shows that the veteran 
had had a punishment under Article 15 for hiding in his 
locker during a drill and formal Letter of Reprimand for 
sleeping at his post.  The veteran was also admonished for 
having substandard barracks on a number of occasions.  The 
author of the report indicated that counseling sessions and 
punishments received by the veteran had not helped him.  A 
Honorable Discharge was recommended.  No reference was made 
to in service psychiatric problems or treatment thereof.

Post-service medical evidence documents the veteran's long 
history of evaluations and treatment for complaints of 
nervousness.  Significantly, when he was examined for VA 
compensation purposes in October 1974, the veteran reported 
that he started having problems with a short temper and 
difficulty communicating with people approximately one year 
after he entered service.  He said he saw a psychiatrist for 
these problems in service, and that he was counseled to fight 
his feelings.  He denied being given any medications. The 
veteran maintained that he continued to experience difficulty 
in communicating with others.  He stated that he also had 
problems concentrating because he was prone to day dreaming.  
He asserted that he never had any of these problems prior to 
service.  He indicated that he had been to the Long Beach VA 
Hospital (VAH) and had been prescribed Valium.  Following a 
mental status evaluation, the veteran was diagnosed as having 
"anxiety neurosis."  

Outpatient treatment records from the Long Beach VAMC dated 
between 1974 and 1979 also document the diagnosis of anxiety 
neurosis/reaction and treatment of the same.  The veteran's 
psychiatric care during this period included counseling for 
alcohol abuse as well.  Treatment records from the Boeing 
Company include a 1996 diagnosis of depression, which was the 
initial diagnosis of said condition.  In other words, there 
is no evidence showing a chronic psychiatric disability in 
service or a psychosis within one-year of the veteran's 
service discharge.  The Board recognizes the fact that the 
veteran was diagnosed as having anxiety neurosis/reaction 
within one year of his service discharge.  However, the 
presumption of service connection as provided by 38 C.F.R. 
§§ 3.307 and 3.309 only applies to psychosis.

The veteran must therefore present medical evidence that 
establishes a nexus between his current psychiatric disorder 
(major depressive disorder, anxiety neurosis, and adjustment 
disorder) and his active service.  No such evidence has been 
provided.  Post-service outpatient treatment records from 
various VA and non-VA facilities dated between 1996 and 2003 
merely document the current treatment for the above 
psychiatric problems, alcohol dependence, and poly-substance 
abuse.  Although the records from 1975 show that the veteran 
complained of nervousness, insomnia, and difficulty in 
relating with others and there are references to similar 
complaints today, there is simply no evidence that relates 
the veteran's current acquired psychiatric disability to his 
military service.  

Indeed, because of the close proximity of the veteran's 
diagnosis of anxiety neurosis to his service discharge and 
his complaints of stuttering and insomnia in service, the 
Board requested that the veteran be afforded a VA examination 
to determine whether there was a possible relationship 
between the two.  The veteran, however, did not report for 
his scheduled examination.  The "duty to assist" the 
veteran in the development of facts pertinent to his claim is 
not a "one-way street," wherein the entire burden of such 
development is placed on the VA.  Wood v. Derwinski, 1 Vet. 
App. 190 (1991).  In a case such as this, where additional 
development is required to establish entitlement to service 
connection for an acquired psychiatric disability, the 
veteran may not passively sit by under circumstances where 
his cooperation is essential in obtaining the putative 
evidence.  In such a situation, the Board has no alternative 
but to decide the veteran's claim based on the evidence of 
record, which fails to support the veteran's claim.  See 38 
C.F.R. § 3.655(b) (2005).  

The Board acknowledges that the veteran's assertion that his 
current anxiety neurosis and depression had their onset in 
service or are otherwise etiologically related to his active 
service.  The statement from the veteran's parents regarding 
his change of disposition and character following active 
service has also been considered.  However, the Board notes 
that as laymen, neither the veteran nor his parents have the 
competence to give a medical opinion on the diagnosis or 
etiology of a condition.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Consequently, lay assertions of medical 
diagnosis or etiology cannot constitute evidence upon which 
to grant the claim for service connection.   Lathan v. Brown, 
7 Vet. App. 359, 365 (1995).  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b).  In this case, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim for service connection for an acquired psychiatric 
disorder and that, therefore, the provisions of § 5107(b) are 
not applicable.

Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity. 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2005).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the CAVC has held that, 
where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id.; 38 C.F.R. §§ 4.1, 4.2.  

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior on motion.  Weakness is as important as limitation 
of motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  Under 38 C.F.R. § 4.45, 
factors of joint disability include increased or limited 
motion, weakness, fatigability, or painful movement, 
swelling, deformity or disuse atrophy.  Under 38 C.F.R. 
§ 4.59, painful motion is an important factor of disability 
from arthritis and actually painful joints are entitled to at 
least the minimum compensable rating for the joint.

Where functional loss is alleged due to pain upon motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  
DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).

Normal range of motion of the wrist is: dorsiflexion 
(extension) to 70 degrees, palmar flexion to 80 degrees, 
ulnar deviation to 45 degrees, and radial deviation to 20 
degrees. 38 C.F.R. § 4.71, Plate I.

Service connection for residuals of a fractured left wrist 
was granted in February 1975.  A 10 percent disability 
evaluation was assigned.  Surgery was conducted in March 
1975.  Specifically, a Russe bone graft was taken from his 
right hip and placed in the left navicular.  A temporary 
total rating was assigned from April 1, 1975, to June 30, 
1975 under 38 C.F.R. § 4.30.  The 10 percent disability 
rating was continued thereafter.  That rating remained in 
effect until the veteran filed his claim for increase in 
November 1997.  During the course of the appeal, the veteran 
was granted service connection for left carpal tunnel 
syndrome secondary to his left wrist fracture.  A 10 percent 
disability rating was assigned.  The rating assigned to the 
veteran's left carpal tunnel syndrome is not a part  this 
appeal.  

VA and non-VA treatment records have been considered.  Dated 
from 1995 to 2003, those records document the veteran's 
treatment for multiple health problems including, but not 
limited to, major depression, anxiety neurosis, alcohol 
dependence, poly-substance abuse, hepatitis C, and discoid 
lupus.  The records relate mostly to the veteran's 
psychiatric care.  A July 1994 treatment note from West Los 
Angeles VAMC indicated that the veteran was seen for 
complaints of left wrist pain.  A wrist splint was issued.  
In August 1998, the veteran reported that the splint had 
initially helped but the pain had subsequently returned.  
Range of motion of the wrist was full.  An August 2001 
treatment note indicated that veteran's complaints of chronic 
left wrist pain was likely the result of arthritis and 
tendonitis.  A contemporaneous x-ray of the wrist showed 
normal alignment of the visualized joints.  A small bony 
fragment was seen along the lateral surface of the scaphoid 
bone, which most likely represented an old avulsion fracture.  

The Board has also considered the reports of VA examinations 
conducted in March 1998 and February 2000.  At his March 1998 
examination, the veteran complained of pain and weakness of 
the left wrist.  The veteran's history of undergoing a bone 
graft in 1975, a left tendon graft in 1989, and fusion in the 
left wrist in 1996 was discussed.  The wrist was essentially 
within normal limits.  Range of motion testing showed 
dorsiflexion from zero to 50 degrees, palmar flexion from 
zero to 60 degrees, radial deviation from zero to 20 degrees, 
and ulnar deviation from zero to 20 degrees.  X-rays showed a 
mild degenerative component involving the proximal left 
wrist.  There was also increased density involving the 
proximal middle one third of the left navicular.  The 
diagnosis was status post injury to the left wrist in 1974 
with subsequent grafts and fusion.

At his February 2000 examination, the veteran complained of 
constant left wrist pain and throbbing associated with 
weakness, stiffness, recurrent subluxation and instability.  
The examiner indicated that the veteran was right hand 
dominant.  The veteran could make a fist with his left hand 
without difficulty.  The distance near the tips of the 
fingers to the medial transverse folds of the palms was zero 
inches.  Hand strength in the left hand was diminished (4/5) 
secondary to wrist pain.  Range of motion testing showed 
dorsiflexion to 40 degrees, palmar flexion to 60 degrees, 
radial deviation from zero to 20 degrees, and ulnar deviation 
from zero to 30 degrees.  While there was evidence of 
weakness and fatigue of the wrist, there was no evidence of 
swelling effusion, drainage, abnormal movement, or 
instability.  Any additional limitation was not quantified.

Under the criteria for limitation of motion (impairment of 
function) of the wrist, a 10 percent disability evaluation is 
assigned for either the major or minor hand with dorsiflexion 
less than 15 degrees or palmar flexion limited in line with 
the forearm.  38 C.F.R. § 4.71a, Diagnostic Code 5215.  This 
is the maximum rating for limitation of wrist motion.  A 
higher disability evaluation based on limitation of motion is 
therefore not warranted.  As the veteran complained of pain 
on motion and weakness and fatigability of the wrist at his 
February 2000 examination, the Board has considered the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 as interpreted in 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, as the 
veteran is receiving the maximum schedular rating for 
limitation of motion of the wrist, there is no basis for a 
rating greater than 10 percent based on limitation of motion 
due to any functional loss.  Johnston v. Brown, 10 Vet. App. 
80 (1997).  

The Board's review included looking at other Diagnostic Codes 
for rating the veteran's left wrist disability and they do 
not provide a method for assigning a higher evaluation.  The 
veteran does not have ankylosis of the wrist or impairment of 
supination or pronation.  There is also no evidence that the 
veteran's service-connected left wrist disability resulted in 
a non-union of the radius and ulna with flail false joint.  
Higher ratings under Diagnostic Codes 5210, 5211, 5213, and 
5214 are not applicable.  As noted above, the neurological 
complications stemming from the left wrist disability have 
already been separately service connected.  

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b) (1) (2005).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b) (1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b) (1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  

In this case, the evidence of record does not indicate the 
veteran is frequently hospitalized for the residuals of his 
service-connected left wrist fracture.  There is no objective 
evidence that the veteran left wrist disability, in and of 
itself, has resulted in marked interference with employment.  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action.  See VAOPGCPREC 6-
96.


ORDER

Entitlement to service connection for an acquired psychiatric 
condition is denied.

Entitlement to an increased disability evaluation for 
postoperative left wrist fracture with limitation of motion 
is denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


